Title: To Thomas Jefferson from Edward Hudson, 31 October 1808
From: Hudson, Edward
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philadelphia 31st Octr. 1808
                  
                  On Saturday I recd. a letter from an Old friend of mine now in France. I know him to be a man of talents & of the first order. He has been much engaged in politics, and took a conspicuous lead in the affairs of Ireland. He & I with Mr. Emmett and others were confined together for nearly five years by the British Govt. His present means of information are equal to almost any Man’s in France. The opinions Contained in this Gentleman’s letter have been long familiar to me; I think however that he expects too much from England, the enormity of whose power & Shamefull depravity of conduct on the Ocean are as much to be regretted & deprecated as the well organized Military despotism of Bonaparte. I never would have had the presumption to forward my own opinions to you; yet Sir the deservedly high Standing of the Individual whose letter I take the liberty of transcribing is such, that I hasten to lay it before you. My intention will, I trust, excuse me with you for this intrusion. I do not communicate the name of my Correspondent, because I do not know what arrangements are made in your office for reading letters for the despatch of business: and I would be unwilling to trust a person I do not know with the fate of my friend. The caution contained in his letter is the more remarkable, as he knows that I can write through a very Safe Channel. If I could be certain that this letter would meet your eye first, I would communicate the Name Now: And if you should deem it worth enquiring, I shall give it immediately
                  Permit me Sir the Gratification of expressing my admiration of your motives for retiring from the helm of State. The name of Thomas Jefferson for this act alone will be immortalized & handed down to the latest posterity with acclamations of affection & Gratitude. The Laurels of Bonaparte will fade—The blaze of victory wh. has hitherto Surrounded him, will be extinguished by abhorrence and execration: while the Bays wh. encircle the brows of him who wrote the declaration of Independence, shall ever bloom—And Philosophy will shed her mild but constant light round him who has ever been the advocate of the rights of Man—The benefactor of the human Race.—
                  The overwhelming Majority wh. this State has given to a Somewhat obscure, & certainly by no means distinguished Individual must Suffuse your bosom with the Sweetest emotions. It does not escape even the most careless observer, that by their Votes, the Majority have approved in the most unqualified manner, the measures of your Administration
                  In this City I am happy to inform you that my Countrymen proved themselves worthy and exercise the rights of free Citizens: and indeed looking over this vast Continent we shall not find an Irishman who loves Ireland who is not also fondly & firmly attached to the Democratic institutions of America. If he loves his own Country, ’tis a guarantee of his affection for this. If her woes afflict his heart & agonize his Soul—tho more Ardent & devoted is he in the Cause of America—Thus highly distinguished is the Irishman on this Continent above all other Emigrants.—Finding no protection from the laws where he was born, his attention has been long directed to the cause & effect. He sees every thing to apprehend from unchecked power—from Strong & energetic Governments: And every thing to hope from a Representative Democracy.—while the most glowing Sensibility takes possession of his faculties when he reads the address of Congress to the Irish Nation—The Declaration of Independence and the recommendation to Congress to abridge the term of Naturalization from fourteen years in this last assylum of oppressed humanity! 
                  Accept Sir the assurance of my profound Respect
                  
                     Edwd. Hudson 
                     
                     44 North 5th. St.
                  
                  
                     P:S: Mr. Rodney has Some personal Knowledge of me
                  
                Enclosure                        
                  
                            
                            Paris Septr. 5th. 1808
                        
                  
                               My dear & valued friend every communication has become so uncertain that one is discouraged from writing, knowing that it is fifty to one that neither letters nor answers will ever arrive at their destination. I know not what letters of mine you have recd. I have not had one from you this Age
                        I sometimes see the American papers, and if I may Judge from them, that Country is miserably ignorant of their position & of the State of Europe. There is no question at present but whether an Universal dominion Shall be established on the unmixed principle of Military Despotism; or whether there Shall remain a Shaddow of national independence. The most difficult half of the work is done: Indeed if the Nation that is now Struggling for her National existence is put down, I regard the work done. and then your turn cannot be far off. This is a truth you may find it difficult to persuade those you live with; but rely on it, it is not less true. A dozen of the most infernal Despotisms could not enslave the human Species like one great Military despotism. The Seeds we hoped from, were sown in a miserable soil. The men we hoped Something from are the most corrupt & the rottenest of human beings. All that an honest man can do is to live retired & not to lend his name to infamy: and even this requires constant fortitude to maintain. Since we parted the State of the political  world has undergone a complete turn upside down. The part wh. we regarded as containing the liberties of Europe, had not one particle: And the part that we regarded as fit only to be destroyed & remade is now cherished by the friends of liberty as the only rampart that can save the world from a general inundation. I am told that the men of Innisfoil (Ireland) are as ignorant as those of Columbia of the real State of things: but where passion and animosity alone guide what can be expected from reason? The affairs of England are directed by a Set of ideots. A parish would be too much for Such a Set of drivelers. Russia, Austria &c are just as bad, if not Still worse. The Aristocracy of England is if possible more Stinking & disgusting than ever, As I Said, the only question at present is, Shall an Universal military despotism bestride the whole world & the name of Republic be banished from the earth. In five years hence if things continue their present course, the fleets of Europe will pay your coasts a no very friendly visit. If you write to me be cautious, and let what I Say be for yourself, don’t cite me; for all with you is known here. direct to me to the care of Mr. Warden Consul general á Paris. Your razor reminds me of an old & beloved friend every day. Your old Comrade has a fine Boy—he lives retired agonized at all he Sees. Remember me to those that are worth it—with best wishes for your wife & family believe me your ever true & affectionate friend.—
                     
                        P:S: I am busy about a work that I Shall Send to you to have printed Tell me if you can get it done. For reasons you will easily comprehend the name will not appear & it will be a Secret confined to your bosom. Send me the best works extant in your Country for explaining the nature and march of the federative govt. I cannot find here so much as the Constitutions of America. I want to know the exact limits where the powers of each State end and the power of the U:S: begins, that is, what are the powers of the Legislatures & Executives of the Separate States & what are the powers of the Legislature & the Executive that represent the whole of the States? Ever your true friend my Dear Hudson
                     
                        
   It won’t be finished for Some time

                  
                        
                    